 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6        ICT LAW PLLC,

 7                                   Plaintiff,
                                                              C17-1681 TSZ
 8                v.
                                                              MINUTE ORDER
 9        SEATREE PLLC, et al.,

                                     Defendants.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
            (1)     Plaintiff’s Motion to (a) Exceed Page Count and to (b) Reconsider, docket
13   no. 108, is DENIED. As the Court noted in its October 12, 2018 Order, docket no. 107,
     although Plaintiff has filed numerous docket entries styled as declarations and other
14   exhibits linked to earlier- and later-filed pleadings, out of an abundance of caution, the
     Court has reviewed the supporting declarations and exhibits and treated them as
15   allegations supporting the Amended Complaint. E.g., Docket No. 104-1. The Court has
     reviewed all of Plaintiff’s filings and has not declined to review any particular filing on
16   the basis of its title or its reference (or lack thereof) to any other filed document.
     Plaintiff’s request for a telephonic conference regarding the Court’s Order, docket no.
17   107, and the basis for that order is DENIED.

18          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19          Dated this 30th day of October, 2018.
20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
